EXHIBIT 10.2

 

Standstill Agreement

Among

Mississippi Chemical Corporation

and

The Banks Party Hereto

and

Harris Trust and Savings Bank,

as Administrative Agent

Dated as of May 16, 2003

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

MISSISSIPPI CHEMICAL CORPORATION



STANDSTILL AGREEMENT



SECTION 1.              DEFINITIONS. . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 3

          Section 1.1.     Certain Definitions . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . 3

          Section 1.2.      Terms Defined in DIP Credit Agreement. . . . . . . .
. . . . . . . . . . . . . . . . . . .4

SECTION 2.              AGREEMENTS OF THE PRE-PETITION BANKS AND THE

                                   PRE-PETITION AGENTS. . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .4

          Section 2.1.       The Standstill. . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .4

          Section 2.2.       Consent to Use of Cash Collateral. . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . 5

          Section 2.3.       Administrative Expense Carve-Out. . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .5

SECTION 3.               AGREEMENTS OF THE BORROWER AND THE

                                    GUARANTORS. . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .5

          Section 3.1.       Compliance with MCHI Guaranty. . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .5

          Section 3.2.       Waiver of Claims. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . 6

          Section 3.3.       Indemnification. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .6

          Section 3.4.       Sharing of Information. . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . 6 

SECTION 4.               CONDITIONS PRECEDENT. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .. .6

SECTION 5.               TERMINATION. . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .  . 7

SECTION 6.               MISCELLANEOUS. . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .  7

          Section 6.1.       Amendments and Waivers. . . . . . . . . . . . . . .
. . . . . . . . . . .  . . . . . . . . . .  7

          Section 6.2.       Waiver of Rights. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .  . . . . . . . . . . . 7

          Section 6.3.       Counterparts. . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .. . . . . . . . . . . ..7

          Section 6.4.       Successors and Assigns; Governing Law; Entire
Agreement.. . . . . . . . . . . . 8

          Section 6.5.       No Joint Venture . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . 8

          Section 6.6.       Severability. . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .8

          Section 6.7.       Table of Contents and Headings. . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . 8

          Section 6.8.       Jurisdiction; Venue; Waiver of Jury Trial. . . . .
. . . . . . . . . . . . . . . . . . . . . . 8

          Section 6.9.       No Modification; No Discharge; Survival of Claims.
. . . . . . . . . . . . . . . . . .8

          Section 6.10.     Pre-Petition Loan Documents. . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . 9

--------------------------------------------------------------------------------



Mississippi Chemical Corporation

Standstill Agreement

          This Standstill Agreement, dated as of May 16, 2003, is by and among
Mississippi Chemical Corporation, a Mississippi corporation (the "Borrower"), as
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, and each of the parties executing this Agreement under the
heading "Guarantors" (each a "Guarantor" and collectively the "Guarantors"),
each as debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code, (the Borrower and the Guarantors, each a "Debtor" and
collectively the "Debtors"), each of which Guarantors is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(the cases of the Borrower and the Guarantors, each a "Chapter 11 Case" and
collectively the "Chapter 11 Cases"), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(individually a "Pre-Petition Bank" and collectively the "Pre-Petition Banks"),
Harris Trust and Savings Bank, as administrative agent for the Pre-Petition
Banks (in such capacity, the "Pre-Petition Agent").

Witnesseth:

          Whereas, the Pre-Petition Agent, the Pre-Petition Banks, the Borrower
and the Guarantors are parties to that certain Amended and Restated Credit
Agreement dated as of November 15, 2002 by and between the Borrower, the several
lenders from time to time parties thereto, and Harris Trust and Savings Bank, as
administrative agent, as the same has from time to time been modified or amended
(as so modified and amended, the "Pre-Petition Credit Agreement") pursuant to
which the Pre-Petition Banks have made loans and other financial accommodations
to the Borrower;

          Whereas, the Guarantors have guaranteed the Borrower's indebtedness,
obligations and liabilities to the Pre-Petition Agent and the Pre-Petition Banks
under the Pre-Petition Credit Agreement and the other Pre-Petition Loan
Documents;

          Whereas, Mississippi Chemical Holdings, Inc., a British Virgin Islands
company ("MCHI") executed and delivered to the Pre-Petition Agent and the
Pre-Petition Banks that certain Mississippi Chemical Holdings, Inc. Guaranty
Agreement dated as of November 15, 2002 (the "MCHI Guaranty") pursuant to which
MCHI guaranteed the Borrower's indebtedness, obligations and liabilities to the
Pre-Petition Agent and the Pre-Petition Banks under the Pre-Petition Loan
Documents; and

          Whereas, on May 15, 2003 (the "Petition Date") the Borrower and the
Guarantors have filed voluntary petitions with the United States Bankruptcy
Court for the Southern District of Mississippi initiating the Chapter 11 Cases
and have continued in possession of their assets and the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

Whereas, the Borrower owns, directly or indirectly, all of the issued and
outstanding capital stock or other equity interests of each of the Guarantors;

          Whereas, certain of the Pre-Petition Banks (the "DIP Banks") have
offered to enter into certain debtor-in possession financing arrangements with
the Borrower pursuant to which the DIP Banks will make loans and provide other
financial accommodations to the Borrower during the Chapter 11 Cases; and

          Whereas, Borrower and Guarantors have determined that the enforcement
by the Pre-Petition Agent and/or the Pre-Petition Banks of the MCHI Guaranty
will materially and adversely affect their prospects for a successful
reorganization; and

          Whereas, Borrower and Guarantors have required, as a condition
precedent to entering into debtor in possession financing arrangements with the
DIP Banks, that the Pre-Petition Agent and the undersigned Pre-Petition Banks
enter into this Agreement pursuant to which, among other things, the
Pre-Petition Agent and the Pre-Petition Banks agree to forbear from enforcing
the MCHI Guaranty upon the terms and conditions set forth herein.

--------------------------------------------------------------------------------

          Now, Therefore, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

Section 1          Definitions.

          Section 1.1.     Certain Definitions.

The terms hereinafter set forth when used herein shall have the following
meanings:



          "Administrative Expense Carve-Out"

shall mean $1,500,000 plus, prior to the Termination Date, accrued and pending
applications for professional fees and expenses (other than those of the DIP
Agent, the Pre-Petition Agent, the DIP Lenders and the Pre-Petition Banks)
incurred prior to the Termination Date to the extent such fees and expenses have
not been paid but were approved by the Banks in the Budget.



          "Agreement"

means this Standstill Agreement, as the same may be amended, supplemented,
restated and otherwise modified from time to time.



          "DIP Credit Agreement"

means the Post-Petition Credit Agreement dated as of May 16, 2003, among the
Borrower, the Guarantors, the from time to time lenders party thereto and Harris
Trust and Savings Bank, as administrative and collateral agent thereunder, as
the same may be amended, supplemented, restated or otherwise modified from time
to time.



          "DIP Lenders"

means the from time to time lenders party to the DIP Credit Agreement.



          "DIP Agent"

means the administrative and collateral agent for the DIP Lenders under the DIP
Credit Agreement.



          "FMCL Liquidity Event"

means (a) the sale or other disposition of the Trinidad Interest or any part
thereof, (b) the refinancing of the Ex-Im Bank Indebtedness, (c) the payment of
any dividend or other distribution by FMCL, and (d) any other event relating to
the Trinidad Interest that results in proceeds being received by the Borrower or
any of its Subsidiaries.



          "Liquidity Event Net Proceeds

" means the net proceeds received in cash by MCHI from any FMCL Liquidity Event
after payment of (a) all reasonable and customary transaction costs incurred in
connection with such FMCL Liquidity Event, including, without limitation,
reasonable fees and expenses of counsel, accountants, investment bankers,
brokers and other agents and advisors, (b) all taxes (including, without
limitation, income, sales, transaction, stamp and similar taxes) paid or payable
by Borrower, any Guarantor, MCHI or any of its Subsidiaries in connection with
such FMCL Liquidity Event, and (c) the payment of all debts, obligations and
liabilities of MCHI or any of its Subsidiaries to any third party which become
due and payable as a result of such FMCL Liquidity Event, including, without
limitation, all amounts paid or payable in respect of the Ex-Im Bank
Indebtedness.



--------------------------------------------------------------------------------

         "Non-Debtor Subsidiary Bankruptcy"

means (i) any Subsidiary of the Borrower that is not a Debtor (each a
"Non-Debtor Subsidiary") shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Non-Debtor Subsidiary shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any such Non-Debtor Subsidiary any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any such Non-Debtor Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any such
Non-Debtor Subsidiary shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any such Non-Debtor Subsidiary shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due.



          Section 1.2.     Terms Defined in DIP Credit Agreement. Any term not
otherwise specifically defined in this Agreement shall have the meaning given to
such term in the DIP Credit Agreement.

Section 2.          Agreements of the Pre-Petition Banks and the Pre-Petition
Agents. 

       Section 2.1.    The Standstill

. The Pre-Petition Agent (at the direction of the undersigned Pre-Petition
Banks, which is hereby given) and the undersigned Pre-Petition Banks agree that
they will not take any action of any type to enforce the MCHI Guaranty until the
Termination Date. Until the Termination Date, such prohibited enforcement
actions include, without limitation, (i) the commencement or prosecution of any
law suit or other legal proceeding against MCHI, (ii) the filing or joining with
any other creditor of MCHI in the filing of any bankruptcy, insolvency,
receivership, attachment, sequestration or similar proceeding against MCHI or
with respect to its assets, or (iii) the exercise of any right of set off or
similar right with respect to MCHI or any of its assets. The agreement of the
Pre-Petition Agent and Pre-Petition Lenders set forth in this Section 2.1 is
subject to the conditions that the Borrower and MCHI shall cause all such
Liquidity Event Net Proceeds received by any subsidiary of MCHI to be
transferred to MCHI, that all Liquidity Event Net Proceeds received by the
Borrower, any Guarantor or MCHI shall be paid to the Pre-Petition Agent within
one (1) Business Day of their receipt for application to the Pre-Petition
Obligations pursuant to the Pre-Petition Credit Agreement and that any Liquidity
Event Net Proceeds designated to pay actual taxes payable and related
transaction costs shall be held by the Pre-Petition Agent in escrow until
applied to pay such taxes and costs.



          Section 2.2.     Consent to Use of Cash Collateral

. The Pre-Petition Agent and the Pre-Petition Banks hereby consent to the use of
their cash collateral (within the meaning Section 363 of the Bankruptcy Code) as
provided in the DIP Credit Agreement, provided that as adequate protection
(within the meaning Section 363 of the Bankruptcy Code), the Financing Orders
shall provide that the Pre-Petition Banks (or an agent on their behalf) shall be
granted a replacement lien on all Post-Petition Collateral to secure the
Pre-Petition Obligations for and to the extent of the post-petition use of
Pre-Petition Collateral and proceeds thereof and for any post-petition
diminution in value of Pre-Petition Collateral (the "Replacement Lien"), which
Replacement Lien shall be subordinate only to (i) the liens granted to the DIP
Agent and the DIP Lenders to secure the DIP Loans, (ii) the Administrative
Expense Carve Out, and (iii) other Permitted Liens. The Pre-Petition Banks shall
share such Replacement Liens in the same priority as they did pre-petition.



          Section 2.3.     Administrative Expense Carve-Out

. The Pre-Petition Agent and the Pre-Petition Banks hereby subordinate their
claims on the Pre-Petition Obligations and their Liens on the Collateral as
security for the Pre-Petition Obligations in each case to (x) the payment of the
amount allowed by the Bankruptcy Court for professional fees and disbursements
subject to Section 503(b)(2) of the Bankruptcy Code incurred by the Debtors and
any statutory committees appointed in the Chapter 11 Cases, and (y) the payment
of fees pursuant to 28 U.S.C. Section 1930, collectively in an amount not to
exceed the Administrative Expense Carve-Out, provided that Cash Collateral
collected and applied by the Pre-Petition Banks or the DIP Lenders prior to the
Termination Date shall not reduce the Administrative Expense Carve-Out. Nothing
herein contained shall subordinate or in any way impair or otherwise affect the
Superpriority Claims of the DIP Agent and the DIP Lenders on the Post-Petition
Obligations or the Liens securing the Post-Petition Obligations and the Adequate
Protection Obligations. Fees and expenses paid by the Debtors prior to the
Termination Date shall not reduce the amount of the Administrative Expense
Carve-Out.



--------------------------------------------------------------------------------

Section 3.          Agreements of the Borrower and the Guarantors.

          In further consideration of the agreements of the Pre-Petition Agent
and Pre-Petition Banks herein contained, the Borrower and Guarantors further
agree with the Pre-Petition Agent and Pre-Petition Lenders as set forth in this
Section 3.

          Section 3.1.     Compliance with MCHI Guaranty. The Borrower shall
cause MCHI to comply, and cause its subsidiaries to comply, with the terms of
Section 3 of the MCHI Guaranty.

          Section 3.2.     Waiver of Claims

. The Financing Orders shall contain waivers of relief, claims, charges and
limitation of the Pre-Petition Agent's or the Pre-Petition Banks' rights under
Sections 105, 506(c) and 552(b) of the Bankruptcy Code and claims pursuant to
Sections 510, 544, 547, 548 and 549 of the Bankruptcy Code (in each case at
least as to Final Financing Order and subject to the Lien Validation Process).
If any such waivers, claims, charges and limitations exist, and in consideration
of the mutual agreements contained herein, to the extent not irreconcilably
inconsistent with the provisions hereof or the Financing Order, the Borrower and
each Guarantor hereby agrees not to assert and affirmatively waives any claim it
otherwise might have under Sections 105, 506(c), 510, 544, 547, 548, 549 and
552(b) of the Bankruptcy Code, to the extent permitted by the Bankruptcy Court
and applicable law (in each case at least as to the Final Financing Order and
subject to the Lien Validation Process).



          Section 3.3.     Indemnification

. The Borrower agrees to indemnify and hold harmless the Pre-Petition Banks and
the Pre-Petition Agent and their respective directors, officers, agents,
representatives and employees as described in the Pre-Petition Credit Agreement.
The Borrower acknowledges that the Pre-Petition Agent and the Pre-Petition Banks
are relying on the provisions of the Financing Orders that require that their
post-petition fees and expenses be paid as a form of adequate protection.



          Section 3.4.     Sharing of Information

. Each of the Pre-Petition Agent and each Pre-Petition Bank may discuss the
Borrower's business and financial condition of the Borrower and its Subsidiaries
with each other, the DIP Banks, the DIP Agent and prospective participants in
the DIP Credit and the Pre-Petition Obligations.



--------------------------------------------------------------------------------

Section 4.          Conditions Precedent.

          This Agreement shall become effective upon the satisfaction of all of
the following conditions precedent:

          Section 4.1.     the Borrower, the Guarantors, the Pre-Petition Agent
and all of the Pre-Petition Banks shall have executed and delivered this
Agreement;

          Section 4.2.     

the Chapter 11 Cases shall have been filed;



          Section 4.3.     

the Debtors shall have no debtor-in-possession financing facility other than the
facility provided pursuant to the DIP Credit Agreement;



          Section 4.4.     

the DIP Credit Agreement shall have been executed and delivered by all of the
parties thereto and shall be in full force and effect;



          Section 4.5.     

the Interim Financing Order substantially in the form attached as an exhibit to
the DIP Credit Agreement after notice given and a hearing conducted in
accordance with Bankruptcy Rule 4001(c) shall have been entered by the
Bankruptcy Court and shall be in full force and effect and shall not have been
amended, modified, stayed, vacated, reversed or rescinded in any respect;



          Section 4.6.     

the Borrower shall have reimbursed the Pre-Petition Agent and the Pre-Petition
Banks for all reasonable fees and expenses incurred by them, including the
reasonable fees and expenses of Chapman and Cutler, Chapman and Cutler's local
counsel, and FTI Consulting, Inc., in connection with the Pre-Petition Credit
Agreement and the transactions contemplated hereby which have accrued and been
invoiced as of the date hereof (it being understood that such amounts paid
remain subject to Bankruptcy Court approval).



--------------------------------------------------------------------------------

Section 5.          Termination.

          The Pre-Petition Agent's and Pre-Petition Banks' agreement not to
enforce their rights under the MCHI Guaranty shall terminate (a) upon the
occurrence of the Termination Date, (b) if Liquidity Event Net Proceeds are not
applied to the Pre-Petition Obligations as described in Section 2.1 hereof,
(c) the Borrower or any Guarantor shall default in the observance or performance
of any covenant contained in Section 3 of this Agreement, (d) MCHI or any of its
subsidiaries shall default in the observance or performance of any covenant
contained in Section 3 of the MCHI Guaranty, or (e) a Non-Debtor Subsidiary
Bankruptcy shall occur, and in the case of clauses (c) and (d) preceding, such
default shall continue uncured and unwaived for a period of 7 days following
written notice from Pre-Petition Agent to Borrower and MCHI.

Section 6.          Miscellaneous.

          Section 6.1.     Amendments and Waivers. Any term, covenant, agreement
or condition of this Agreement may be amended only by a written amendment
executed by the Borrower, all of the Pre-Petition Banks constituting Required
Banks (as defined in the Pre-Petition Credit Agreement) ("Required Banks") and,
if the rights or duties of the Pre-Petition Agent are materially affected
thereby, the Pre-Petition Agent, or compliance therewith by the Borrower and the
Guarantors only may be waived (either generally or in a particular instance and
either retroactively or prospectively), if the Borrower shall have obtained the
consent in writing of the Required Banks and, if the rights or duties of the DIP
Agent are materially affected thereby, the Pre-Petition Agent. Any such
amendment or waiver shall apply equally to all Pre-Petition Banks and shall be
binding upon them, upon each future holder of any Note and Reimbursement
Obligation and upon the Borrower. No such amendment or waiver shall extend to or
affect any obligation not expressly amended or waived.

          Section 6.2.     Waiver of Rights

. No delay or failure on the part of the Pre-Petition Agent or any Pre-Petition
Bank or on the part of the holder or holders of any Note or Reimbursement
Obligation in the exercise of any power or right shall operate as a waiver
thereof, nor as an acquiescence in any Potential Default or Event of Default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof, or the exercise of any other power or right,
and the rights and remedies hereunder of the Pre-Petition Agent, the
Pre-Petition Banks and of the holder or holders of any Notes are cumulative to,
and not exclusive of, any rights or remedies which any of them would otherwise
have.



          Section 6.3     Counterparts

. This Agreement may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. One or more of the Pre-Petition Banks may execute a separate
counterpart of this Agreement which has also been executed by the Borrower, and
this Agreement shall become effective as and when all of the Pre-Petition Banks
have executed this Agreement or a counterpart thereof and lodged the same with
the Pre-Petition Agent.



--------------------------------------------------------------------------------

          Section 6.4.     Successors and Assigns; Governing Law; Entire
Agreement

. This Agreement shall be binding upon the Borrower, the Guarantors, the
Pre-Petition Agent and the Pre-Petition Banks and their respective successors
and assigns, and shall inure to the benefit of the Borrower, the Guarantors, the
Pre-Petition Agent, each of the Pre-Petition Banks and MCHI (which is an express
third party beneficiary of the obligations of the Pre-Petition Agent and
Pre-Petition Banks contained herein) and the benefit of their respective
successors and assigns. This Agreement and the rights and duties of the parties
hereto shall be construed and determined in accordance with the internal laws of
the State of Illinois. This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof and any prior agreements,
whether written or oral, with respect thereto are superseded hereby. The
Borrower and the Guarantors may not assign any of their rights or obligations
hereunder without the written consent of the Pre-Petition Banks.



          Section 6.5.     No Joint Venture

. Nothing contained in this Agreement shall be deemed to create a partnership or
joint venture among the parties hereto.



          Section 6.6.     Severability

. In the event that any term or provision hereof is determined to be
unenforceable or illegal, it shall be deemed severed herefrom to the extent of
the illegality and/or unenforceability and all other provisions hereof shall
remain in full force and effect.



          Section 6.7.     Table of Contents and Headings

. The table of contents and section headings in this Agreement are for reference
only and shall not affect the construction of any provision hereof.



          Section 6.8.     Jurisdiction; Venue; Waiver of Jury Trial

. The Borrower and each Guarantor hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois court sitting in Chicago for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower and each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. The Borrower, the Guarantors, the Pre-Petition Agent,
and the Pre-Petition Banks hereby irrevocably waive any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.



          Section 6.9.     No Modification; No Discharge; Survival of Claims

. This Agreement shall not be modified, altered or affected in any manner by any
plan of reorganization or any order of confirmation for any Debtor or any other
financing or extensions or incurring of indebtedness by any Debtor pursuant to
Section 364(c) of the Bankruptcy Code. Without limiting the generality of the
foregoing, each of the Borrower and the Guarantors agrees that (i) its
obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization (and each of the Borrower and the
Guarantors, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (ii) the Superpriority Claim granted to the Pre-Petition
Agent and the Pre-Petition Banks pursuant to the Financing Order and the Lien
granted to the DIP Agent for the benefit of the Pre-Petition Agent the
Pre-Petition Banks pursuant to the DIP Credit Agreement and the Financing Order
shall not be affected in any manner by the entry of an order confirming a plan
of reorganization.



--------------------------------------------------------------------------------

          Section 6.10.     Pre-Petition Loan Documents

. Subject to the provisions of the Bankruptcy Code and any orders entered by the
Bankruptcy Court, the Pre-Petition Loan Documents shall remain in full force and
effect, and the execution of this Agreement by the Pre-Petition Agent and the
Pre-Petition Banks, and the delivery to and acceptance thereof by the
Pre-Petition Agent and the Pre-Petition Banks, do not and shall not constitute a
waiver of any provision of the Pre-Petition Loan Documents, except as expressly
provided in this Agreement.



          In Witness Whereof, the parties have executed and delivered this
Agreement as of the date first set forth above.

          Dated as of May 16, 2003.



 

MISSISSIPPI CHEMICAL CORPORATION, as

 

   Debtor and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                   

 

       Name    Timothy A. Dawson

 

       Title      Senior Vice President and

 

                     Chief Financial Officer

     

GUARANTORS:

     

MISSCHEM NITROGEN, L.L.C., as Debtor 

 

   and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                   

 

      Name  Timothy A. Dawson

 

      Title     Vice President of Finance and Treasurer

     

MISSISSIPPI NITROGEN, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

      Name   Timothy A. Dawson

 

      Title     Vice President of Finance and Treasurer

         

TRIAD NITROGEN, L.L.C., as Debtor and

 

   Debtor-in-Possession

         

By   /s/ Timothy A. Dawson                                   

 

   Its  Vice President of Finance and Treasurer

     

MISSISSIPPI PHOSPHATES CORPORATION,

 

   as Debtor and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI POTASH, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

EDDY POTASH, INC., as Debtor and Debtor-in-

 

   Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL MANAGEMENT

 

   COMPANY, as Debtor and Debtor-in-

 

   Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL COMPANY, L.P., as

 

   Debtor and Debtor-in-Possession

         

By   MISSISSIPPI CHEMICAL MANAGEMENT

 

        COMPANY, its general partner

         

By   /s/ Timothy A. Dawson                                   

 

      Its Vice President of Finance and Treasurer

     

MELAMINE CHEMICALS, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President - Finance

     

HARRIS TRUST AND SAVINGS BANK

 

   individually and as Pre-Petition Agent

         

By  /s/ Lawrence A. Mizera                                    

 

     Name    Lawrence A. Mizera

 

     Title      Vice President

     

PRE-PETITION BANKS:

     

CREDIT AGRICOLE INDOSUEZ

         

By

 

    Name                                                               

 

    Title                                                                 

     

By

 

     Name                                                              

 

     Title                                                                

     

MORGAN STANLEY SENIOR FUNDING, INC.

         

By  /s/ Dan Allen                                                   

 

     Name  Dan Allen

 

     Title    Executive Director

     

BANC OF AMERICA STRATEGIC

 

   SOLUTIONS, INC.

         

By  /s/ Charles Kerr                                              

 

     Name  Charles Kerr

 

     Title    Managing Director

     

THE BANK OF NOVA SCOTIA, ATLANTA

 

   AGENCY

         

By

 

 

    Name                                                                

     Title                                                                

     

SUNTRUST BANK (formerly known as SunTrust

 

   Bank, Atlanta)

         

By  /s/ J. Christopher Deisley                                 

 

     Name  J. Christopher Deisley

 

     Title    Managing Director

     

WACHOVIA BANK, NATIONAL

 

   ASSOCIATION (formerly known as First Union

 

   National Bank)

     

By

 

    Name                                                               

 

    Title                                                                 

     

ABN AMRO BANK, N.V.

         

By  /s/ Clifford S. Blasberg                                    

 

     Name  Clifford S. Blasberg

 

     Title     Group Vice President

     

By  /s/ William J. Teresky, Jr.                                

 

     Name   William J. Teresky, Jr.

 

     Title      Senior Vice President

     

AVENUE SPECIAL SOLUTIONS FUND II, L.P.,

 

   as Buyer

     

By: Avenue Capital Partners II, LLC, General

 

       Partner

     

       By:   GL Partners II, LLC, Managing Members

 

               of General Partner

     

By  /s/ Sonia E. Gardner                                        

 

     Name  Sonia E. Gardner

 

     Title    Managing Member

     

By

 

     Name                                                               

 

     Title                                                                 

     

Address:

     

Avenue Capital Management II, LLC, as agent for

 

Avenue Special Situations Funds II, LP

 

535 Madison Avenue, 15th Floor

 

New York, NY 10022

 

Attention: Matthew Sandschafer

 

   

TRUSTMARK NATIONAL BANK

         

By   /s/ William H. Edwards                                  

 

      Name   William H. Edwards

 

      Title      Vice President

     

AMSOUTH BANK

         

By   /s/ J. D. May                                                  

 

      Name   J. D. May

 

     Title     Vice President

     

SPCP GROUP, L.L.C.

         

By  /s/ Edward A. Mule                                         

 

     Name   Edward A. Mule

 

     Title     Principal

     

Address:  600 Steamboat Rd.

 

               Greenwich, CT 06830

 

Attention: Jim Curry

     

PRESIDENT AND FELLOWS OF HARVARD

 

   COLLEGE

     

By:  Whippoorwill Associates Incorporated

 

        Its: Agent and Authorized Signatory

         

By  /s/ Shelley F. Greenhaus                                  

 

     Name   Shelley F. Greenhaus

 

     Title     Managing Director

     

Address:  Whippoorwill Associates, Inc.

 

                11 Martine Avenue, 11th Floor

 

                White Plains, NY 10606

 

Attention: Shelley F. Greenhaus